Citation Nr: 1810617	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-27 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for melanoma (skin cancer)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to July 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned in April 2017.  


FINDINGS OF FACT

1.  The Veteran's service treatment records are negative for complaints of, or treatment for the skin, and the Veteran is less than credible as to having multiple blistering sunburns during service. 

2.  The most probative evidence is against a finding that the Veteran's melanoma is related to his service.  


CONCLUSION OF LAW

The criteria for service connection for melanoma (skin cancer) have not been met.  38 U.S.C. §§ 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

VA treatment records show the Veteran was diagnosed with right upper back melanoma in December 2011.  He now contends that his melanoma was caused by his severe and repeated sunburns he suffered during basic training while stationed at Lackland Air Force Base from May 1975 to July 1975.  Specifically, he asserts that over the forty-two days he was stationed at Lackland Air Force Base, the temperatures ranged from the high 80's to the low 90's, his unit spent all or a portion of every day outdoors in the direct sunlight, and that he was required to complete a road march.  Further, at the Veteran's April 2017 Board hearing, he testified that his sunburns in service were so severe that his skin turned black, it cracked open, and he had numerous blisters; moreover, he indicated that he could not seek treatment during boot camp, as reporting to sick call was strongly discouraged.  

The Veteran's military personnel records do indicate he was stationed at Lackland Air Force Base for basic training beginning in May 1975.  Additionally, the Veteran submitted a weather history for Lackland Air Force Base throughout June 1975; it showed the mean temperature was 80 degrees, with an average maximum temperature of 90 degrees.  Further, the Veteran submitted several news articles that showed a history of heat-related deaths during basic training at Lackland Air Force Base, and that the road marches were moved to the mornings in order to protect the service members from the heat.  

However, despite the Veteran's reports of severe, blistering sunburns while stationed at Lackland Air Force Base, the Veteran's service treatment records are silent for any complaints or treatment for excessive sun exposure, to include blistering sunburns.  Additionally, while the Veteran testified that he did not seek medical attention during boot camp because it was discouraged, his service treatment records showed that he reported to sick call at Lackland Air Force Base for a one-inch laceration that was minor in nature, as it did not require stitches or any follow-up treatment.  Further, upon separation from service, the Veteran specifically denied any skin issues.  

In order to find that silence in the record contradicts lay testimony, the Board "must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation."; see Fountain v. McDonald, 27 Vet. App. 258, 272 (2015) ("[T]he Board must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation."); Horn v. Shinseki, 25 Vet. App. 231, 239 n. 7 (2012) (recognizing that the absence of evidence cannot be substantive negative evidence without "a proper foundation . . .to demonstrate that such silence has a tendency to prove or disprove a relevant fact"); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded"); AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (observing that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur" (internal citation omitted)).  

In this case, despite the Veteran's reports of severe, blistering sunburns while stationed at Lackland Air Force Base, the Veteran's service treatment records do not contain any notations of complaints, symptoms, or treatment for excessive sun exposure, to include blistering sunburns.  Significantly, while the Veteran testified that he did not seek medical attention during boot camp because it was discouraged, his service treatment records showed that he reported to sick call at Lackland Air Force Base for a one-inch laceration that was minor in nature, as it did not require stitches or any follow-up treatment.  Further, upon separation from service, the Veteran specifically denied any skin issues.  Given the severity of the sunburns as described, one would expect them to have been noted in the STRs given that other, less severe symptoms and treatment were noted.  Based on the above, the Board cannot find the Veteran's statements regarding severe, blistering sunburns in service to be credible.  As noted, the Veteran did report to sick call for a minor laceration when he was in boot camp at Lackland Air Force Base; thus, it seems unlikely the Veteran would not have also sought treatment for sunburns of such severity that they turned his skin black, cracked his skin open, and caused numerous blisters.  Further, as the Veteran's service was only a little over a year, the Board also finds it unlikely he would have affirmatively denied any skin conditions at his exit from military service given his allegations of multiple severe, blistering sunburns only a year prior.  
As such, the Board finds that the complete lack of treatment for or a complaint of severe, blistering sunburns while in service coupled with the affirmative denial of any skin conditions upon exit from service weighs heavily against the Veteran's claim.  Thus, based on the evidence of record, the Board finds the preponderance of the evidence is against a finding of an in-service event, injury or disease, as there is no competent and credible evidence of such in the record.  Therefore, the second element of service connection has not been met.  

The Veteran submitted a positive opinion from Dr. R.A.S., his treating VA dermatologist, in which the physician opined that if the Veteran did suffer from blistering sunburns while in basic training, it was more likely than not that his subsequent development of melanoma was related to the sun exposure he experienced during service.  However, the Board finds this opinion to have no probative value, as the opinion is based on the Veteran's history that he had repeated, severe blistering sunburns while in service which the Board has found to be not credible.

Therefore, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, or that the Veteran's melanoma is causally related to his service.  Since the evidence is against the claim, the benefit of the doubt doctrine is not applicable; accordingly, entitlement to service connection for melanoma is denied.  See 38 U.S.C. § 5107 (b) (West 2014); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for melanoma (skin cancer) is denied.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


